Citation Nr: 1039887	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  88-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than May 13, 2005, 
for the establishment of service connection for diabetes 
mellitus.

2.  Entitlement to service connection for residuals of trauma to 
the left hand and wrist, including ankylosis of the left little 
finger.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970 
and January 1991 to March 1991, during the Vietnam Era and 
Persian Gulf War.  The record also reflects that he had 
additional service with the National Guard from December 1976 to 
June 1977.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from October 1986 and November 2005 rating decisions of the 
Department of Veterans Affairs (VA), San Juan, the Commonwealth 
of Puerto Rico, Regional Office (RO), which inter alia denied 
service connection for residuals of trauma to the left hand and 
wrist, denied service connection for peripheral neuropathy of the 
upper and lower extremities, and granted service connection for 
diabetes mellitus, assigning a 20 percent rating, effective May 
13, 2005.  The Veteran disagreed with the denials of service 
connection and the effective date of the grant of service 
connection for diabetes mellitus and subsequently perfected an 
appeal.   

In June 2007, the Veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A copy of the hearing 
transcript is of record and has been reviewed.  

In December 2007, the Board denied the Veteran's claims for 
service connection for residuals of trauma to the left hand and 
wrist, service connection for peripheral neuropathy of the upper 
and lower extremities, and an earlier effective date prior to May 
13, 2005, for the grant of service connection for diabetes 
mellitus.  The Veteran subsequently filed a timely appeal of the 
Board's December 2007 decision with the United States Court of 
Appeals for Veterans Claims (Court).  In February 2010, the Court 
affirmed the Board's December 2007 decision denying service 
connection for peripheral neuropathy of the upper and lower 
extremities.  The Court also vacated the Board's December 2007 
decision that denied service connection for residuals of trauma 
to the left hand and wrist and an earlier effective date prior to 
May 13, 2005, for the grant of service connection for diabetes 
mellitus, and remanded the issues to the Board for readjudication 
consistent with the February 2010 Memorandum Decision.  The 
Court's bases for remand included reliance by the Board on an 
inadequate medical examination, which consisted of an unclear 
assessment of the Veteran's left hand/wrist disabilities and no 
rationale for a negative opinion, to deny the Veteran's service 
connection claim for residuals of trauma to the left hand and 
wrist; and failure by the Board to consider the Veteran's earlier 
effective date claim based on an intervening liberalizing law 
pursuant to 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a).  
Thus, the issues are as captioned above.    

The Board notes that although the Veteran initiated an appeal by 
filing a notice of disagreement with the June 2009 rating 
decision, specifically the denial of an increased rating in 
excess of 20 percent disabling for diabetes mellitus, and the RO 
issued a Statement of the Case (SOC) (see July 2009 "Statement 
in Support of Claim," VA Form 21-4138 (Notice of Disagreement); 
November 2009 SOC), the Veteran did not perfect an appeal by 
submitting a Substantive Appeal, to include a VA Form 9 or 
equivalent.  Therefore, the Board does not have jurisdiction over 
the increased rating claim for diabetes mellitus.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2009).
 
The issue of entitlement to service connection for residuals of 
trauma to the left hand and wrist, including ankylosis of the 
left little finger, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An original claim for service connection for diabetes 
mellitus was received on May 13, 2005, many years after discharge 
from service, and more than one year after the effective date of 
the applicable liberalizing law.
2.  VA received no communication from the Veteran or an 
authorized representative that constitutes a formal or informal 
claim for service connection for diabetes mellitus prior to May 
13, 2005.

3.  Regulations were amended to allow service connection for type 
II diabetes mellitus on a presumptive basis based on exposure to 
herbicides while serving in Vietnam on May 8, 2001.   

4.  Although the Veteran was not diagnosed with diabetes mellitus 
until 2005, he was treated for high blood sugar and assessed with 
hyperglycemia as early as March 1999, prior to the effective date 
of the liberalizing law authorizing presumptive service 
connection for diabetes mellitus, and he continuously sought 
treatment for elevated blood sugar and diabetes mellitus since 
that time.


CONCLUSION OF LAW

The criteria for an effective date of May 13, 2004, but not 
prior, for the establishment of service connection for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.114, 3.151, 3.155, 3.159, 3.400, 3.816 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

The Veteran's claim arises from his disagreement with the 
effective date following the grant of the award of service 
connection for diabetes mellitus.  Because it is a downstream 
issue, further notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); see also Nelson v. Principi, 18 Vet. App. 407, 
410 (2004) (a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him a VCAA 
notice if, based on the facts of the case, entitlement to an 
earlier effective date is not shown as a matter of law).

Relevant to the duty to assist, VA must also make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Here, the Veteran's service treatment records 
(STRs); post-service treatment records, including private 
treatment records and VA medical records; and statements 
submitted by or on behalf of the Veteran have been associated 
with the claims file.  

Further, all identified treatment records, including post-service 
VA and private treatment records, have been obtained and 
considered.  The appellant did not provide any other information 
to VA concerning available relevant treatment records that he 
wanted the RO to obtain for him that have not been requested or 
obtained.  Thus, the Board finds that VA has fully satisfied the 
duty to assist.  In the circumstances of this case, additional 
efforts to assist or notify the appellant in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements of 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to be 
avoided).  Thus, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claim.

Legal Criteria and Analysis of the Earlier Effective Date 
Claim

Generally, the effective date for an award of service connection 
and disability compensation is the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, for an award based on an original claim, a claim 
reopened after a final allowance, or a claim for an increase, the 
effective date will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  As with any claim, when there is an 
approximate balance of positive and negative evidence regarding 
any matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107. 
 
However, retroactive effective dates are allowed, to a certain 
extent, in cases where an award or increase of compensation is 
granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment 
under these provisions, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that such 
eligibility existed continuously from that date to the date of 
claim or administrative determination of entitlement.  Id.; see 
also McCay v. Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 
1577, 1581 (Fed. Cir. 1997).  In the instant case, the effective 
date of the regulation which added diabetes mellitus as a disease 
presumptively due to exposure to herbicides in Vietnam is May 8, 
2001.  

In such cases, the effective date of the award or increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the liberalizing law or VA 
issue.  38 C.F.R. § 3.114(a).  If a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the law 
or VA issue, or at the request of a claimant received within 1 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue.  38 C.F.R. § 3.114(a)(1).  
If a claim is reviewed on the initiative of VA more than 1 year 
after the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of 
administrative determination of entitlement.  38 C.F.R. § 
3.114(a)(2).  If a claim is reviewed at the request of the 
claimant more than 1 year after the effective date of the law or 
VA issue, benefits may be authorized for a period of 1 year prior 
to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).   

An application for VA compensation must generally be a specific 
claim in the form prescribed by the VA Secretary, i.e., VA Form 
21-526.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  However, 
any communication or action received from the claimant or certain 
specified individuals on the claimant's behalf which indicates an 
intent to apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155(a).  Such informal claim must 
identify the benefit sought.  Id.

In the instant case, the Veteran was granted presumptive service 
connection for diabetes mellitus based on exposure to herbicides 
during his service in Vietnam.  As noted, in a November 2005 
rating decision, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating effective 
May 13, 2005, the date the claim for service connection was 
received.  

The Board observes that VA has promulgated special rules for the 
effective dates for the grant of presumptive service connection 
based on exposure to herbicides, pursuant to orders of a United 
States District Court in the class action of Nehmer v. United 
States Department of Veteran's Affairs.  See 38 C.F.R. § 3.816; 
see also Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States 
Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) 
(Nehmer II); Nehmer v. Veterans Administration of the Government 
of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is defined as a Vietnam 
Veteran who has a covered herbicide disease, including diabetes 
mellitus.  38 C.F.R. § 3.816(b)(2)(i).  Certain effective dates 
apply if a Nehmer class member was denied compensation for a 
covered herbicide disease between September 25, 1985, and May 3, 
1989; or if there was a claim for benefits pending before VA 
between May 3, 1989, and the effective date of the applicable 
liberalizing law.  See 38 C.F.R. § 3.816(c)(1)-(3).  However, if 
the requirements of 38 C.F.R. § 3.816(c)(1)-(2) are not met, the 
effective date shall be assigned according to 38 C.F.R. §§ 3.114 
and 3.400.  See 38 C.F.R. § 3.816(c)(4).  Certain additional 
exceptions are set forth that are not pertinent to this appeal.

In this case, the record reflects that the Veteran served in 
Vietnam, and he was granted presumptive service connection for 
diabetes based on exposure to herbicides during such service.  As 
such, he is a Nehmer class member.  However, the Veteran was not 
denied compensation for diabetes mellitus between September 25, 
1985, and May 3, 1989.   Likewise, he did not submit a claim for 
service connection for such condition between May 3, 1989, and 
May 8, 2001, the date on which the liberalizing law that added 
diabetes as a disease presumptively due to in-service exposure to 
herbicides became effective.  See Liesegang v. Sec'y of Veterans 
Affairs, 312 F.3d 1368 (Fed. Cir. 2002).  In this regard, the 
Board acknowledges that the Veteran did file a claim for service 
connection for "Agent Orange condition" in June 1995; however, 
following an August 1995 notice letter from the RO requesting 
that the Veteran "specify disabilities . . . . due to Agent 
Orange exposure" regarding his service connection claim, he did 
not respond.  See June 1995 "Statement in Support of Claim," VA 
Form 21-4138; August 1995 Letter from the RO.  Thus, the Board 
cannot construe such claim as a claim for service connection for 
diabetes mellitus.  As such, the effective date must be assigned 
pursuant to 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. § 
3.816(c)(4).

The Veteran's formal claim (VA Form 21-526) for service 
connection for diabetes mellitus was received by VA on May 13, 
2005.  Additionally, there is no indication in the claims folder 
that any attempt was made, by the Veteran or any authorized 
representative, to seek service connection for diabetes mellitus 
prior to that date.  

The Veteran does not argue, and the evidence of record does not 
reveal, that he filed a formal or informal claim for service 
connection for diabetes mellitus prior to May 13, 2005.  Rather, 
he asserts that he is entitled to an earlier effective date based 
on testing for diabetes mellitus revealing elevated blood sugar 
and a diagnosis of hyperglycemia as early as March 1999.  

The Board notes that although the Veteran was not diagnosed with 
diabetes mellitus until 2005, he initially received testing and 
sought treatment for elevated blood sugar and was diagnosed with 
hyperglycemia as early as March 1999.  See March 1999 Nurse 
Practitioner Note; March 1999 Chronological Disease Evaluation 
Report.  Further, during VA examination in August 2005, the 
examiner noted that the Veteran was diagnosed with diabetes 
mellitus recently, but there is "evidence of elevated blood 
sugar levels at least back to 1999."  See August 2005 VA 
Diabetes Mellitus Report.  Such evidence tends to indicate that 
the Veteran's diabetes mellitus was present as early as 1999.  VA 
treatment records further reflect that the Veteran continuously 
sought treatment for elevated blood sugar and diabetes mellitus.  
See July 1999 Medical Progress Note (noting glucose intolerance); 
April 2005 Primary Care Follow-Up Note; September 2005 Clinical 
Pharmacy Note; October 2005 Clinical Pharmacy Note; May 2008 
Primary Care Note; October 2008 Primary Care Note; April 2009 
Primary Care Note; July 2009 Primary Care Note; September 2009 
Primary Care Note.  However, the mere existence of medical 
evidence of a diagnosis and treatment does not establish an 
intent to seek service connection or entitlement to an earlier 
effective date.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal 
or informal claim must be filed in order for any type of benefit 
to accrue or be paid, and a claim for service connection must 
indicate an intent to apply for that benefit.  See 38 U.S.C.A. § 
5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  While evidence contained in 
treatment records may constitute an informal claim in certain 
circumstances under 38 C.F.R. § 3.157(b), such provision 
explicitly applies only to cases where service connection has 
already been established.  See MacPhee v. Nicholson, 459 F.3d 
1323, 1325-26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.

As the Veteran's claim was filed many years after he was 
discharged from service in March 1991, as a general matter, the 
effective date would be the date of receipt of the claim, as that 
is later than the date entitlement arose.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400.  However, as noted above, a liberalizing 
law applies and the criteria for retroactive payment pursuant to 
38 C.F.R. § 3.114 are applicable.

In this regard, as noted above, the medical evidence reflects 
that although the Veteran was not diagnosed with diabetes 
mellitus until 2005, he was treated for elevated blood sugar and 
assessed with hyperglycemia as early as March 1999 and has 
received continuous treatment for such condition since that time.  
As such, he meets the eligibility criteria for retroactive 
payment.  However, as the Veteran did not file his claim within 
one year of the effective date of the liberalizing law that 
allows presumptive service connection for diabetes based on 
herbicide exposure, i.e., within one year of May 8, 2001, he is 
only entitled to an effective date of one year prior to the date 
of receipt of his claim.  See 38 C.F.R. § 3.114(a)(1), (3).  
Accordingly, as the Veteran's claim was received on May 13, 2005, 
an effective date of May 13, 2004 (one year prior to the date of 
receipt of the claim), but not prior, is warranted, pursuant to 
the provisions concerning liberalizing laws. 


ORDER

An effective date of May 13, 2004, but not prior, for the 
establishment of service connection for diabetes mellitus is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The Veteran also seeks service connection for residuals of trauma 
to the left hand and wrist, including ankylosis of the left 
little finger, which he maintains is related to active duty 
service in the National Guard.  Specifically, the Veteran claims 
that the residuals of trauma to his left hand and wrist were the 
result of injuries sustained in an in-service motor vehicle 
accident in 1977.  Although the Board regrets the additional 
delay, further development is necessary prior to analyzing the 
claim on the merits.  

As noted, the Court vacated the Board's December 2007 decision 
that denied service connection for residuals of trauma to the 
left hand and wrist, and remanded the issue to the Board for 
readjudication consistent with the February 2010 Memorandum 
Decision.  The Court's bases for remand included reliance by the 
Board on an inadequate medical examination, which consisted of an 
unclear assessment of the Veteran's left hand/wrist disabilities 
and no rationale for a negative opinion, to deny the Veteran's 
service connection claim for residuals of trauma to the left hand 
and wrist.

Review of the evidence of record indicates that the Veteran had 
various injuries to the left hand and forearms, including 
swelling and abrasions of the left forearm and ligament 
impairment of the PIP joint of the left fifth digit, as the 
result of an in-service motor vehicle accident in 1977.  See 
January 23, 1977 Clinical Record Orthopedic; January 23, 1977 to 
January 28, 1977 Discharge Summary Report; February 16, 1977 
Doctor's Progress Note.  He was diagnosed with left little finger 
fracture with ankylosis post-service.  See November 1998 VA 
Examination Report.  During VA examination, the Veteran also 
complained of pain in the left little finger and range of motion 
testing of the left hand/wrist revealed limitation.  See id.

The Veteran contends that his current left hand/wrist disability 
is related to his service.  Review of the record reveals a 
negative medical opinion regarding a link between the Veteran's 
left hand/wrist disability and his service.  See November 1998 VA 
Examination Report.  However, the VA examiner failed to fully 
describe the Veteran's current left hand/wrist disabilities and 
the functional effects of such disabilities as the Court 
indicates is required under Martinak v. Nicholson, 21 Vet. App. 
447 (2007).  Further, in forming an opinion as to the etiology of 
the Veteran's left hand/wrist disability, the examiner failed to 
provide rationale for the negative nexus opinion.  Therefore, 
the Board finds such examination inadequate to decide the claim.  

Based on the foregoing, a VA exam is necessary to ascertain 
whether the Veteran's left hand/wrist disabilities are related to 
his service.  

Accordingly, the case is REMANDED for the following action:
1.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiology of any residual disabilities of 
the left hand and wrist, to include 
ankylosis of the left little finger.  
Specifically, the VA examiner should 
confirm any disabilities of the left hand 
and wrist, to include ankylosis of the 
left little finger, through any testing 
deemed necessary.  The VA examiner should 
then render an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any current 
residual disabilities of the left hand and 
wrist, to include ankylosis of the left 
little finger, are related to the 
Veteran's service, to include any in-
service injuries sustained during the 1977 
motor vehicle accident.  

The claims file should be made available 
to the examiner for review.  The entire 
claims file must be reviewed by the 
examiner in conjunction with the 
examination and the report should state 
that such review has been accomplished.  
Specifically, the examiner must consider 
the Veteran's STRs, which include notation 
of various injuries to the left hand and 
forearms including swelling and abrasions 
of the left forearm and ligament 
impairment of the PIP joint of the left 
fifth digit.  See January 23, 1977 
Clinical Record Orthopedic; January 23, 
1977 to January 28, 1977 Discharge Summary 
Report; February 16, 1977 Doctor's 
Progress Note.  A complete rationale 
should be provided for any opinion.

2.  Upon completion of the above-requested 
development, the RO should readjudicate 
the Veteran's service connection claim for 
residuals of trauma to the left hand and 
wrist, including ankylosis of the left 
little finger, taking into account any 
newly obtained evidence.  All applicable 
laws and regulations should be considered.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action until so 
informed.  The purpose of this REMAND is to ensure compliance 
with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 failure to cooperate by not 
attending the requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


